



Exhibit 10.2




ROBERT DRUMMOND
AMENDED AND RESTATED EMPLOYMENT AGREEMENT


THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (as from time to time amended in
accordance with the provisions hereof, this “Agreement”), is entered into as of
the 25th of April, 2016, by and between Robert Drummond (the “Executive”), KEY
ENERGY SERVICES, INC., a Maryland corporation with executive offices at
1301 McKinney Street, Suite 1800, Houston, Texas 77010 (the “Parent”) and KEY
ENERGY SERVICES, LLC, a Texas limited liability company (the “Company”)
(Executive, Parent, and the Company collectively referred to as the “Parties”).
The Parties intend for this Agreement to be effective as of March 5, 2016 (the
“Commencement Date”).
WHEREAS, the Executive, the Parent and the Company are parties to the Employment
Agreement dated as of June 22, 2015 pursuant to which the Executive has been
employed as the President and Chief Operating Officer of the Parent and
President of the Company (the “Original Employment Agreement”);
WHEREAS, on August 24, 2015, the Board of Directors of the Parent (the “Board”)
approved a succession plan (the “Succession Plan”) that anticipated the
appointment of the Executive as President and Chief Executive Officer of the
Parent and President of the Company following the retirement of the Parent’s
then-current Chief Executive Officer (the “Outgoing CEO”);
WHEREAS, on February 17, 2016, the Outgoing CEO announced his retirement and the
Board subsequently approved the promotion of the Executive to the positions of
President and Chief Executive Officer of the Parent and President of the Company
effective as of March 1, 2016;
WHEREAS, on February 29, 2016 the Board, with the concurrence of the Executive
and the Outgoing CEO delayed the effective date of the promotion of the
Executive to the earlier of April 1, 2016 or the first business day immediately
following the day the Company files its Annual Report on Form 10-K for the
fiscal year ending December 31, 2015;
WHEREAS, the Company filed its Annual Report on Form 10-K for the fiscal year
ending December 31, 2015 on March 4, 2016 (the “Filing Date”);
WHEREAS, the first day immediately following the Filing Date was March 5, 2016;
WHEREAS, the Parent desires to employ the Executive as President and Chief
Executive Officer of the Parent and the Company desires to employ the Executive
as President of the Company;
WHEREAS, the Parties desire to amend and restate the Original Employment
Agreement effective as of the Commencement Date in order to provide for the
Executive’s promotion;
WHEREAS, the Parent, the Company and the Executive desire to enter into this
Agreement as to the terms of the Executive's employment by the Company;
WHEREAS, the Executive agrees that he will not use his former employers'
confidential information to in any way benefit the Parent or the Company at any
time during his employment with the Company, or any time thereafter;
WHEREAS, the Executive acknowledges that the Parent and the Company will provide
him with trade secret, proprietary, and confidential information of the Company,
the Parent, and all subsidiaries and affiliates thereof (collectively, the “Key
Companies”); and the Executive acknowledges that the Parent and the Company will
provide him access to, and the opportunity to develop, business relationships
with the customers, clients, vendors and partners of the Key Companies, with
whom the Key Companies have developed goodwill and to which the Executive would
not otherwise have access; and
WHEREAS, the Executive acknowledges that the Company employs the Executive in
the top position at the Company; the Executive provides executive level services
to the Key Companies; and that, based upon the nature of the Executive's
position with the Company, the Executive has access to the most sensitive trade
secrets, proprietary, and confidential information of the Key Companies, and is
intimately involved with the Key Companies' existing product and service lines,
any business plans for the expansion thereof, as well as any business plans for
the development of new product and service lines for the Key Companies.


1



--------------------------------------------------------------------------------





Now, THEREFORE, in consideration of the promises and mutual covenants and
agreements herein contained, the Parties agree as follows:
1.
Employment; Term.



(a)As of the Commencement Date, the Company hereby employs the Executive under
the terms of this Agreement, and the Executive hereby accepts employment and
promotion by the Company and Parent under the terms of this Agreement, as the
Company's President, and the Parent's President and Chief Executive Officer
Officer. The Executive shall have the responsibilities, duties and authority
commensurate with his positions as the Chief Executive Officer and President,
including without limitation, general supervision of, responsibility for and
control over, the management and operation of the Company, the Parent and its
Subsidiaries, subject, however, to the supervision of the Parent’s Board of
Directors (the “Board”) insofar as such supervision is required by the Maryland
General Corporation Law, and the Company’s Articles of Incorporation and
By-Laws.. The Executive will report only to the Board.


(b)The Executive shall hold such position with the Company and Parent hereunder
until the close of business on March 5, 2018, unless the Executive's employment
or this Agreement or both is sooner terminated in accordance with Section 5, and
at the close of business on each anniversary of such date, commencing with March
5, 2018, the term of the Executive’s employment hereunder shall be automatically
extended for twelve (12) months (unless sooner terminated in accordance with
Section 5 hereof) unless either the Executive or the Company shall have given
written notice (in each case a “Non-Renewal Notice”) to the other that such
automatic extension shall not occur, which Non-Renewal Notice shall have been
given no later than ninety (90) days next preceding the relevant Anniversary
Date. The Executive's entire period of employment under this Agreement, until
the termination of the Executive's employment or the termination of this
Agreement, or both, is referred to as the “Employment Term.” The Board may, in
its sole discretion, renew the Executive's Employment Term for subsequent terms.


(c)The Executive will devote his full time and best efforts to the business and
affairs of the Key Companies; provided, however, that subject to Sections 7 and
8 of this Agreement, nothing contained in this Section 1 shall be deemed to
prevent or limit the Executive's right to: (i) make investments in the
securities of any publicly-owned corporation; (ii) make any other investments
with respect to which he is not obligated or required to, and to which he does
not in fact, devote managerial efforts that interfere with his fulfillment of
his duties hereunder; or (iii) serve on boards of directors and serve in such
other positions with non-profit and for-profit organizations as to which the
Board may from time to time consent, which consent shall not be unreasonably
withheld or delayed.


(d)The principal location at which the Executive will substantially perform his
duties will be the Company's Houston, Texas offices, or as otherwise agreed
between the Executive and the Board.


2.Salary; Bonuses; Expenses.


(a)During the Employment Term, the Company will pay base compensation to the
Executive at the annual rate of SEVEN HUNDRED FIFTY THOUSAND AND NO/100
($750,000.00) per year (the “Base Salary”), subject to a 10% temporary
reduction, payable in substantially equal installments in accordance with the
Company's existing payroll practices, but no less frequently than monthly. The
Company will review the Base Salary on a yearly basis following the end of each
fiscal year of the Company to determine if an increase is advisable, and the
Base Salary may be increased (but not decreased) at the discretion of the
Compensation Committee of the Board (the “Compensation Committee”'), taking into
account, among other factors, the Executive's performance and the performance of
the Key Companies.


(b)The Executive will be entitled to receive a bonus equal to ONE MILLION AND
NO/100 ($1,000,000.00), subject to applicable deductions and withholdings,
provided that he has been continuously employed from June 22, 2015 until June
22, 2016. Such payment shall be made in a lump sum cash payment within thirty
(30) days following the one year anniversary of the Commencement Date. In the
event that the Executive is terminated by the Company without Cause (as defined
in Section 5(a)), he resigns for Good Reason (as defined in Section 5(c)), or he
incurs a separation from service due to his death or Disability (as defined in
Section 5(b)) (each a “Qualifying Termination”) prior to the one year
anniversary of the Commencement Date, the bonus will instead be paid to the
Executive (or his estate, as applicable) within the thirty (30) day period
immediately following the Executive’s Qualifying Termination.


(c)The Executive shall be eligible to participate in all of the Company's
performance cash compensation plans (collectively, the “Performance Cash
Compensation Plans”) for the Company's executives providing for the payment of
cash bonuses or other cash incentives payable upon the achievement of goals set
forth by the Compensation Committee in the Company's strategic plan as developed
by the Compensation Committee, payable in accordance with the provisions
thereof. The performance goals for the Performance Cash Compensation Plans will
be based on objective criteria specified in good faith in advance by the


2



--------------------------------------------------------------------------------





Compensation Committee after consultation the Executive. The Executive shall
also receive such bonuses other than pursuant to the Performance Cash
Compensation Plans in such amounts and at such times as the Compensation
Committee, in its sole discretion determines are appropriate to recognize
extraordinary performance by the Executive. The Executive's target bonus for
each fiscal year will be a percentage of Base Salary as determined by the
Compensation Committee.


(d)The Company shall reimburse the Executive for reasonable travel, lodging,
meal, entertainment and other expenses incurred by him in connection with
performing his services under this Agreement in accordance with the Company's
reimbursement policies from time to time in effect.


3.Equity-Based Incentives.


The Executive shall be eligible to participate in awards of stock options,
restricted stock, stock appreciation rights, deferred stock and other
equity-based incentives (collectively, “Equity­Based Incentives”), at the
discretion of the Board or the Compensation Committee.
4.
Benefit Plans; Vacations.



During the Employment Term, the Executive shall be entitled to the following
benefits:
(a)At the Company's expense, such fringe benefits as the Company may provide
from time to time for its senior management, but in any case, at least the
benefits described on Exhibit A to this Agreement.


(b)The number of vacation days in each fiscal year as determined in accordance
with the Company's vacation policy as in effect from time to time, but not less
than twenty (20) business days in any fiscal year (prorated in any fiscal year
during the Employment Term whereby the Executive is employed for less than the
entire year in accordance with the number of days in such fiscal year in which
he is so employed) and subject to the Company's policies on carryovers. The
Executive shall also be entitled to all paid holidays and personal days given by
the Company to its senior management.


(c)To the extent he is eligible, to participate in all group insurance programs
or other fringe benefit plans which the Company may from time to time in its
sole and absolute discretion make available generally to its personnel, or for
personnel similarly situated, but the Company shall not be required to establish
or maintain any such program or plan except as may be otherwise expressly
provided herein.


5.Termination, Change in Control and Reassignment of Duties.


(a)Termination by the Company. The Company shall have the right to terminate the
Executive's employment for Cause (as defined below) at any time. Except as
otherwise provided in Section 5(b) of this Agreement, the Company shall also
have the right to terminate the Executive's employment for any reason other than
for Cause. In the event the Company terminates the Executive's employment other
than for Cause, Disability or death, it must provide the Executive with at least
ninety (90) days' prior written notice. During the ninety (90) day notice
period, the Company may reassign the Executive's duties to another person or
other persons. Such reassignment shall not reduce the Company's obligations
under the Agreement to make salary, bonus and other payments to the Executive
and to provide other benefits to him during the remainder of his employment and,
if applicable, following the termination of employment. Notwithstanding a notice
of termination that does not, when made, specify Cause, the Company may, during
the ninety (90) day notice period (the “Cause Review Period”), convert the
termination to a Cause termination, subject to the procedural safeguards
specified in the next paragraph.


As used in this Agreement, the term “Cause” shall mean: (i) the failure by the
Executive to substantially perform his duties hereunder or the Executive
recklessly disregarding his obligation to substantially perform his duties
hereunder (other than (A) any such failure resulting from the Executive's
Disability (as defined below), (B) any such actual or anticipated failure after
the issuance of a notice of termination by the Executive for Good Reason (as
defined below), or (C) after a notice of termination by the Company without
Cause or a Non-Renewal Notice is given by either the Executive or the Company)),
after a written demand is delivered by the Company to the Executive that
specifically identifies the manner in which the Company believes the Executive
has not substantially performed his duties; or (ii) the willful engaging or the
engaging with reckless disregard for the consequences by the Executive in
misconduct that is, or is reasonably likely to be, materially injurious to the
Key Companies, monetarily or otherwise, including, but not limited to the
misappropriation of funds, fraud, or theft; a material violation of the
Company’s policies or procedures; wrongful disclosure of Confidential
Information; failing to disclose the existence of any non-compete or
non-solicitation agreements that would, in any manner, restrict the Executive’s
employment; or (iii) the Executive's conviction or plea of guilty or no contest
to a felony, or, with respect to his employment, to any misdemeanor involving
moral turpitude; or (iv) material violation of the Insider Trading Policy and
Supplemental Insider Trading Policy, the U.S. Foreign Corrupt Practices Act, or
the


3



--------------------------------------------------------------------------------





Code of Business Conduct, as same may be amended from time to time.
Notwithstanding the foregoing, the Executive's employment shall not be deemed to
have been terminated for Cause unless (x) notice shall have been given to him
setting forth in detail the reasons for the Company's intention to terminate for
Cause, and if such termination is pursuant to clause (i) or (ii) above and any
damage to the Key Companies is curable, only if the Executive has been provided
a period of ten (10) business days from receipt of such notice to cease the
actions or inactions and otherwise cure such damage, and he has not done so
(provided that only one such period needs to be provided in any period of three
(3) consecutive months); (y) an opportunity shall have been provided for the
Executive to be heard before the Board; and (z) if such termination is pursuant
to clause (i) or (ii) above, delivery shall have been made to the Executive of a
notice of termination from the Board finding that in the good faith opinion of a
majority of the Board (excluding the Executive, if applicable) he has engaged in
the conduct set forth in clauses (i) or (ii) above. For purposes of this
paragraph, no act, or failure to act, on the part of the Executive shall be
considered “willful” unless done or intended to be done in bad faith.
(b)Termination upon Disability and Temporary Reassignment of Duties Due to
Disability; Termination upon Death.


(i)If the Executive is unable to perform the essential functions of his position
with or without reasonable accommodation, if any, by the Company for an
aggregate of ninety (90) days (whether or not consecutive) during any period of
twelve (12) consecutive months (“Disability”), then the Company may terminate
the Executive's employment within sixty (60) days after the expiration of such
ninety (90) day period (whether or not consisting of consecutive days). Such
termination shall be effective ten (10) days after written notice to the
Executive. In the event the Company shall give a notice of termination under
this Section 5(b)(i), then the Company may reassign the Executive's duties to
another person or other persons. Such reassignment shall not reduce the
Company's obligations under this Agreement to make salary, bonus and other
payments to the Executive and to provide other benefits to him, during the
remainder of employment and, if applicable, following the termination of
employment.


(ii)During any period that the Executive is unable to perform the essential
functions of his position with or without reasonable accommodation, if any, by
the Company, as determined by a physician chosen by the Company and reasonably
acceptable to the Executive (or his legal representative), the Company may
reassign the Executive's duties to another person or other persons, provided
that if the Executive shall again be able to perform his duties prior to the
Company's termination of the Executive's employment, all such duties shall again
be the Executive's duties. The cost of any examination by such physician shall
be borne by the Company. Notwithstanding the foregoing, if the Executive suffers
from a Disability, then a determination by a physician will not be required
prior to any such reassignment. Any such reassignment shall not be a termination
of employment and in no event shall such reassignment reduce the Company's
obligation to make salary, bonus and other payments to the Executive and to
provide other benefits to him under this Agreement during the remainder of his
employment or, if applicable, following a termination of employment.


(iii)The Executive's employment shall automatically terminate immediately upon
the death of the Executive.


(c)Termination by the Executive. The Executive may terminate his employment by
giving written notice to the Company as follows: (i) at any time for any reason
other than Good Reason by notice of at least ninety (90) days; (ii) at any time
for Good Reason other than in connection with a “Change in Control” of the
Parent (as defined in Exhibit B to this Agreement); or (iii) for Good Reason in
connection with a Change in Control of the Parent only on or after the sixtieth
(60th) day following the closing of the transaction or event constituting a
Change in Control. In the event the Executive terminates his employment or
provides the Company with notice of intent to terminate his employment, the
Company may reassign the Executive's duties hereunder to another person or other
persons at any time.


As used herein, “Good Reason” shall mean the existence of any one or more of
only the following circumstances or conditions:
(i)A reduction in the Executive's Base Salary (except the salary reduction of
ten percent (10%) for an indefinite amount of time, to which the Executive
agreed with the Company upon hire), or a material diminution of Executive’s
authority, duties or responsibilities;


(ii)A material diminution in the authority, duties or responsibilities of a
supervisor to whom the Executive reports (including a requirement that the
Executive report to another individual rather than the Board);


(iii)A material diminution in the budget over which the Executive retains
authority;
(iv)A material change in the principal location at which the Executive must
perform the services required by this Agreement. For purposes of this section, a
material change in the principal location at which the Executive must perform
services required by this Agreement is a change of fifty (50) miles or more; or


4



--------------------------------------------------------------------------------







(v)Any other action or inaction by the Company that constitutes a material
breach of this Agreement.
Notwithstanding the foregoing, the existence of any of the circumstances or
conditions enumerated above in Sections 5(c)(i)-(v), shall not constitute Good
Reason unless (A) the Executive provided written notice to the Company of the
existence of any such circumstance or condition within ninety (90) days of the
initial existence of such circumstance or condition, and (B) the circumstance or
condition continued to exist after the last day of the Cure Period and (C) the
Executive terminates his employment no later than sixty (60) days, or in the
event of a Change in Control, no later than ninety (90) days, after the
expiration of the Cure Period. For purposes of this Section 5(c), the term “Cure
Period” means the period of thirty (30) consecutive days beginning on the date
written notice was given by the Executive of the existence of the circumstance
or condition alleged to be Good Reason.
(d)Severance Compensation.


(i)Termination of Employment by the Executive for Good Reason; Termination of
Employment by the Company other than for Cause, Disability or Death. In the
event the Executive's employment is terminated (A) by the Executive for Good
Reason other than in connection with a Change in Control; or (B) by the Company
other than for Cause, Disability or death (but including by the Company by
giving Executive a Non-Renewal Notice pursuant to Section 1(b) hereof), the
Executive shall be entitled, in addition to the other compensation and benefits
provided for in this Agreement, to severance compensation in an aggregate amount
equal to two (2) times his Base Salary at the rate in effect on the termination
date (but no less than the annual Base Salary specified in Section 2(a)),
payable in twenty-four (24) substantially equal monthly installments, subject
to, and commencing on the date specified in Section 5(i) below.


(ii)Termination following Disability.    In the event the Executive's employment
is terminated by the Company as a result of Disability in accordance with
Section 5(b) of this Agreement, then the Executive shall be entitled, in
addition to the other compensation and benefits provided for in this Agreement,
to severance compensation in an aggregate amount equal to one (1) times his Base
Salary at the rate in effect on the termination date, payable in twelve (12)
substantially equal monthly installments, reduced by the amount of any
disability insurance proceeds actually paid to the Executive or for his benefit
from the Company's disability plans and programs during such time period,
subject to and commencing on the date specified in Section 5(i) below.


(iii)Termination for Death. In the event of the Executive's death during the
Employment Term, the Executive's estate shall not be entitled to any severance
compensation.


(iv)Termination following a Change in Control. If, during the one (1) year
period immediately following a Change in Control as defined in Exhibit B, the
Executive's employment is terminated (A) by the Executive for Good Reason or
(B) by the Company other than for Cause or death (but including by the Company
by giving Executive a Non-Renewal Notice pursuant to Section 1(b) hereof), the
Executive shall be entitled, in addition to the other compensation and benefits
provided for in this Agreement, to severance compensation in an aggregate amount
equal to the sum of (x) three (3) times his Base Salary at the rate in effect on
the termination date (but no less than the annual Base Salary specified in
Section 2(a)), plus (y) three (3) times the Executive's annual target cash bonus
as provided in Section 2(c) above, payable as a single lump sum on the date
specified in Section 5(i) below. In the event that the Executive's employment is
terminated by the Company for Disability during the one (1) year period
immediately following a Change in Control, such lump sum shall be reduced by a
good faith estimate of the aggregate amount of any disability insurance proceeds
that will be paid to the Executive or for his benefit from the Company's
disability plans during the three year period following his termination date.
For purposes of this Section 5(d)(iv) only, a determination of “Change in
Control” shall be made with reference to the Parent and must satisfy the
requirements to be a “change in control event” as defined in Treas. Reg.
§ 1.409A-3(i)(5).


(v)Termination by the Executive other than for Good Reason or by the Company for
Cause. In the event the Executive terminates his employment during the
Employment Term for any reason other than Good Reason or in the event the
Company terminates the Executive's employment during the Employment Term for
Cause, the Executive shall not be entitled to any severance under Section 5(d)
or otherwise or any continued benefits under Section 5(f) (other than as
required by statute). Under the foregoing situations, the treatment of
Equity-Based Incentives shall be as specified in Section 5(e)(ii), and the
Executive shall receive the accrued compensation described in Section 5(g),
except that which is provided for in Section 5(g)(iii).


(vi)For purposes of this Agreement, the Executive's employment will not be
considered to have terminated unless, as a result of a termination, the
Executive has had a “separation from service” (as that term is defined in Treas.
Reg. § 1.409A-1(h)) (“Separation From Service”) with the “Key Energy Controlled
Group.” The term “Key Energy Controlled Group” means the group of corporations
and trades or businesses (whether or not incorporated) composed of the Company
and every


5



--------------------------------------------------------------------------------





entity or other person which together with the Company constitutes a single
“service recipient” (as that term is defined in Treas. Reg. § 1.409A-l(g)) as
the result of the application of Treas. Reg.§ 1.409A-1 (h)(3).


(e)Effect of Termination or Change in Control upon Equity-Based Incentives.


(i)In the event the Executive's employment is terminated by the Company during
the Employment Term for any reason (including a termination by giving a
Non-Renewal Notice) other than for Cause or Disability or in the event the
Executive terminates his employment during the Employment Term for Good Reason,
then any Equity-Based Incentives held by the Executive which have not vested
prior to the effective date of such termination shall immediately vest and shall
remain exercisable until the earlier to occur of (A) the first anniversary of
the effective date of such termination and (B) the final stated expiration date
of the Equity-Based Incentive. In addition, in the event of such a termination,
any Equity-Based Incentives held by the Executive which have vested prior to the
effective date of such termination shall remain exercisable until the earlier to
occur of (A) the first anniversary of the effective date of such termination and
(B) the final stated expiration date of the Equity­ Based Incentive.


(ii)In the event the Executive's employment is terminated by the Company during
the Employment Term for Cause or is terminated by the Executive during the
Employment Term other than for Good Reason, then effective upon the date such
termination is effective, any Equity-Based Incentives which have not vested
prior to the effective date of such termination shall be forfeited. Any
Equity-Based Incentives held by the Executive entitling the Executive to retain
or purchase securities of the Company which have vested prior to the effective
date of such termination shall remain subject to the terms and provisions of the
plan and/or the agreement under which they were awarded.


(iii)In the event of the Executive's death during the Employment Term or in the
event that the Executive's employment should terminate during the Employment
Term as a result of Disability, then any Equity-Based Incentives held by the
Executive which have not vested prior to the effective date of such termination
shall immediately vest and shall also remain exercisable until the earlier to
occur of (A) the first anniversary of the death of the Executive or the
effective date of such termination and (B) the final stated expiration date of
the Equity-Based Incentives. In addition, in the event of such death or such a
termination as a result of Disability, any Equity-Based Incentives held by the
Executive which have vested prior to the effective date of such death or
termination shall remain exercisable until the earlier to occur of (A) the first
anniversary of the effective date of such death or termination and (B) the final
stated expiration date of the Equity-Based Incentives.


(iv)In the event of a conflict between the preceding terms and provisions of
this Section 5(e) and any other terms and provisions governing any Equity-Based
Incentives held (now or in the future) by the Executive (including without
limitation the terms and provisions contained in the agreements and/or plans
pursuant to which such Equity-Based Incentives were (or will in the future be)
granted), the preceding terms and provisions of this Section 5(e) shall control;
provided, however, that, if an Equity-Based Incentive does not by its terms
require any exercise, no requirement of exercise shall be implied from the
preceding terms and provisions of this Section 5(e).


(v)Anything to the contrary in this Agreement notwithstanding, the final stated
expiration date of an Equity-Based Incentive shall not be extended beyond the
tenth (10th) anniversary of the date on which such Equity-Based Incentive was
granted.


(f)Continuation of Benefits.


(i)Subject to Sections 5(f)(ii) and 5(i) hereof, in the event that the
Executive's employment is terminated during the Employment Term by the Executive
for Good Reason or by the Company for Disability or any reason (including by the
Company giving a Non-Renewal Notice) other than for Cause and not as a result of
the death of the Executive, the Executive shall continue to be entitled to
receive post-employment group health, dental, vision and executive health
reimbursement benefits under the Company's welfare benefit plans (the “Welfare
Plans”) for a period of time commencing on the date of his termination and
ending on the first to occur of (x) the second anniversary of his termination
date or (y) the date on which the Executive commences full-time employment with
another employer (the “Coverage Period”), provided, that in order to receive
such continued coverage, the Executive shall be required to timely elect COBRA
coverage under the Welfare Plans and pay the full applicable monthly COBRA
premium (the “COBRA Premium”), as described below, during the Coverage Period.
The COBRA continuation period shall run simultaneously during the Coverage
Period. During the Coverage Period, the Company shall withhold from the
Executive's severance pay each month the applicable monthly COBRA Premium for
the Welfare Plans (based on the Executive's coverage level on his termination
date). The Company shall reimburse the Executive for this payment by providing
an additional severance benefit in an amount equal to the applicable monthly
COBRA premium for the Welfare Plans (determined based on the Executive's
coverage level on his termination date) for the period commencing on the
Executive's termination date and ending on the last day of the Coverage Period,
grossed up by the Executive's taxes paid on this COBRA Premium. For purposes of
this


6



--------------------------------------------------------------------------------





Section 5(f)(i) only, the COBRA premium for the Company's group health, dental
and vision plans will be determined based on the COBRA rates at the time of the
Executive's termination and the COBRA premium for the Company's executive health
reimbursement benefits shall be based on the premium amount the Executive was
paying at the time of Executive's termination.


(ii)In the event the Executive's employment hereunder is terminated by the
Company within one (1) year of a Change in Control (other than a termination
because of the Executive's death) or is terminated by the Company other than for
Cause (including by the Company giving a Non-Renewal Notice) in anticipation of
a Change in Control, the Company shall pay to the Executive, in lieu of
providing the benefits contemplated by Section 5(f)(i) above, an amount in cash
equal to the aggregate reasonable expenses that the Company would incur if it
were to provide such benefits for a period of time following the termination
date ending on the second anniversary of the termination date, grossed up by the
amount of taxes paid on this amount. For purposes of this Section 5(f)(ii) only,
the COBRA premium for the Company's group health, dental and vision plans will
be determined based on the COBRA rates at the time of the Executive's
termination and the COBRA premium for the Company's executive health
reimbursement benefits will be calculated as an amount equal to the average
monthly reimbursement received by the participants during the preceding
twenty-four (24) month period.


(iii)In the event the Executive's employment is terminated during the Employment
Term by reason of death, the Executive's spouse and his dependents shall be
entitled to receive continued group health, dental and vision coverage under the
Company's Welfare Plans. If the Executive's spouse and his dependents enroll in
such coverage, the Company shall pay all required COBRA premiums on an after-tax
basis for this continuation coverage (determined based on the Executive's
coverage level on his termination date) for the period commencing on the date of
the Executive's death and ending on the earlier of (x) the second anniversary of
his death, or (y) the date on which the Executive's spouse and his dependents
receive replacement coverage which would terminate their COBRA continuation
rights.


(g)Accrued Compensation. In the event of any termination of the Executive's
employment for any reason during the Employment Term, the Executive (or his
estate) shall be paid: (i) any unpaid portion of his Base Salary through the
effective termination date; (ii) any accrued but unused vacation (payable in an
amount equal to the Base Salary divided by 255 and multiplied by the number of
accrued but unused vacation days); (iii) any prior fiscal year bonus earned, but
not paid (unless the Executive resigns without Good Reason or is terminated for
Cause); (iv) any amounts for expense reimbursement and similar items which have
been properly incurred in accordance with the provisions hereof prior to
termination and have not yet been paid, including, without limitation, any sums
due under Section 2(d); and (v) any Gross-Up Payment which may become due under
the terms of Section 6 hereof. Except as provided in Section 5(i), such amounts
shall be paid within ten (10) days of the termination date, except that the
amount provided in clause (iii) above shall be paid at the same time as bonuses
are generally paid to other executives covered by the Performance Cash
Compensation Plans.


(h)Director/Officer Resignations. If the Executive's employment shall be
terminated by him or by the Company during the Employment Term in accordance
with the terms set forth in this Agreement, then upon the date such termination
is effective, he will be deemed to have resigned from all positions as an
officer and director of the Key Companies, except as the Parties may otherwise
agree.


(i)Release and Timing of Payments. The Executive agrees that except in the case
of a termination resulting from the Executive's death, all payments under
Sections 5(d), (e), (f), and (g)(iii) and Section 6 are conditioned on the
Executive's prior execution and non-revocation of a full release of the Key
Companies and their officers, directors, employees, and affiliates for all
claims relating to his agreements, employment, compensation, and termination and
such other matters as the Company reasonably requests on termination, other than
any continuing obligations of the Company described in this Agreement, which
shall be documented on a form substantially similar to that which is attached as
Exhibit C (“Release”). The Release shall be executed by the Executive no earlier
than the day after termination of the Executive’s employment and no later than
the time period prescribed by law or as provided for in the Release (the
“Release Deadline”). If the Executive does not properly execute the Release by
the Release Deadline, or effectively revokes the executed Release within seven
(7) days after delivering the executed Release to the Company, the Executive
will receive only such compensation and benefits as are required by applicable
law. Any Release previously executed under this Section 5(i) will be null and
void if the Company reaches a determination of Cause within the Cause Review
Period.


The Company shall not commence the payment of any amounts described in
Sections 5(d), (e), (f), and (g)(iii) and Section 6 (if made following
termination of employment) until ten (10) days after the Release is executed,
provided that the Executive has not revoked the executed Release. At that time,
and subject to the following sentence, the Company shall (A) commence payment of
any installment payments payable under Sections 5(d)(i) or (ii) on the first day
of the calendar month following the Executive’s termination date (provided that
with respect to any installment that would have been paid prior to the tenth
(10th) day after the Release is signed, such payment shall be made to the
Executive at the same time as the first payroll following the end of such ten
(10) day period), (B) make payment of any lump sum payment due under
Sections 5(d)(iv), 5(f)(ii),


7



--------------------------------------------------------------------------------





5(g)(iii) within five (5) business days after the Release becomes irrevocable,
(C) provide the benefits described in Sections 5(e) and 5(f)(i) within five (5)
business days after the Release becomes irrevocable, and (D) provide the
benefits under Section 6 on the dates designated therein. If any amount payable
under this Agreement (or any other agreement between the Executive and the
Company) is classified as “nonqualified deferred compensation” for purposes of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), then
any other provision of this Agreement (or any other agreement) to the contrary
notwithstanding, (i) any such amount shall be paid or commenced to be paid on
the sixtieth (60th) day after the date of the Executive’s separation from
service, and (ii) with respect to amounts payable in installments during the
sixty (60) day period following the Executive’s separation from service, such
payments shall be made to the Executive at the same time as the first payroll
following the end of such sixty (60) day period.
6.
Certain Tax Consequences.



(a)Tax Consequences Under Code Section 409A.


(i)In the event that any amount arising from this Agreement is includable in the
Executive's gross income for a taxable year of the Executive under Code
Section 409A as the result of the terms of this Agreement and/or the
administration of those terms (the “Included Amount”), and a twenty percent
(20%) additional tax is owed under Code Section 409A, then the Company shall pay
to the Executive an amount equal to the twenty percent (20%) additional tax
imposed under Code Section 409A on the Included Amount, together with any
underpayment penalties and interest (the “Additional Tax”) resulting from the
inclusion of the additional amount. The Company also will pay the Executive an
additional amount necessary to “gross up” the Executive for additional income
taxes on the Additional Tax payment.


(ii)The payments required by this Section 6(a) will be made on the earlier of
(A) the thirtieth (30th) day following the date on which it is finally
determined by a court or administrative agency that the Included Amount was
includible in the Executive's income as the result of the application of Code
Section 409A(a)(l)(B) to the Included Amount; or (B) the last day of the
Executive's taxable year next following the taxable year in which the Executive
remitted the taxes due as the result of the application of Code
Section 409A(a)(l)(B) to the Included Amount.


(iii)It shall be a condition precedent to the Company's obligations under this
Section 6(a) that the Executive (A) has given the Company written notice of any
determination by the Executive, or any claim by any taxing authority, that he
owes Additional Tax as the result of the inclusion of the Included Amount; (B)
that such notice was given as soon as practicable but no later than ten (10)
business days after the Executive makes such determination or is informed of
such claim; and (C) that such notice shall, to the extent the Executive has or
may reasonably obtain such information, apprise the Company of the amount of
such Additional Tax and the date on which it is required to be paid. If the
Company gives the Executive written notice at least thirty (30) days prior to
the due date for payment of such Additional Tax, or within ten (10) business
days of having received the foregoing notice from the Executive (whichever is
later), that it disagrees with or wishes to contest the inclusion of the
Included Amount and/or the amount of the Additional Tax, the Company and the
Executive shall consult with each other and their respective tax advisors
regarding the amount and payment of any Additional Tax, and it shall be a
further condition precedent to the Company's obligations hereunder that the
Executive will take all reasonable steps requested by the Company to contest the
inclusion of the Included Amount and/or the amount of the Additional Tax
resulting from such inclusion, provided that in the event there is a contest
with any taxing authority regarding the inclusion and/or the amount of the
Additional Tax, the Company shall bear and pay directly all costs and expenses
(including additional interest, penalties and legal fees) incurred in connection
with any such contest, and shall indemnify and hold the Executive harmless, on
an after-tax basis, to the extent not otherwise paid hereunder, on the
Additional Tax (including any interest and penalties with respect thereto) and
the Company's payment of the Executive's costs and expenses hereunder.


(b)Certain Excise Tax Matters Under Section 4999.


(i)Notwithstanding any other provision of this Agreement to the contrary, if any
payment or benefit by or from the Company or any of its affiliates or successors
to or for the benefit of the Executive, whether paid or payable or distributed
or distributable pursuant to the terms of this Agreement or otherwise would be
subject to the Excise Tax (as hereinafter defined in Section 6(b)(iv)) (all such
payments and benefits being collectively referred to herein as the “Payments”),
then except as otherwise provided in Section 6(b)(ii), the Payments shall be
reduced (but not below zero) or eliminated (as further provided for in
Section 6(b)(iii) to the extent the Independent Tax Advisor (as hereinafter
defined in Section 6(b)(v)) shall reasonably determine is necessary so that no
portion of the Payments shall be subject to the Excise Tax.


(ii)Notwithstanding the provisions of Section 6(b)(i), if the Independent Tax
Advisor reasonably determines that the Executive would receive, in the
aggregate, a greater amount of the Payments on an after-tax basis (after
including and taking into account all applicable federal, state, and local
income, employment and other applicable taxes and the


8



--------------------------------------------------------------------------------





Excise Tax) if the Payments were not reduced or eliminated pursuant to
Section 6(b)(i), then no such reduction or elimination shall be made
notwithstanding that all or any portion of the Payments may be subject to the
Excise Tax.


(iii)For purposes of determining which of Section 6(b)(i) and Section 6(b)(ii)
shall be given effect, the determination of which of the Payments shall be
reduced or eliminated to avoid the Excise Tax shall be made by the Independent
Tax Advisor, provided that the Independent Tax Advisor shall reduce or
eliminate, as the case may be, the Payments in the following order (and within
the category described in each of the following Sections 6(b)(iii)(A) through
6(b)(iii)(E), in reverse order beginning with the Payments which are to be paid
farthest in time except as otherwise provided in Section 6(b)(iii)(D)):


(A)by first reducing or eliminating the portion of the Payments otherwise due
and which are not payable in cash (other than that portion of the Payments
subject to Sections 6(b)(iii)(D) and 6(b)(iii)(E);


(B)then by reducing or eliminating the portion of the Payments otherwise due and
which are payable in cash (other than that portion of the Payments subject to
Sections 6(b)(iii)(C), 6(b)(iii)(D) and 6(b)(iii)(E));


(C)then by reducing or eliminating the portion of the Payments otherwise due to
or for the benefit of Executive pursuant to the terms of this Agreement and
which are payable in cash;


(D)then by reducing or eliminating the portion of the Payments otherwise due
that represent equity-based compensation, such reduction or elimination to be
made in reverse chronological order with the most recent equity-based
compensation awards reduced first; and


(E)then by reducing or eliminating the portion of the Payments otherwise due to
or for the benefit of Executive pursuant to the terms of this Agreement and
which are not payable in cash.


(iv)The Independent Tax Advisor shall provide its determinations, together with
detailed supporting calculations and documentation, to the Parent, Company, and
the Executive for their review no later than ten (10) days after the Date of
Termination. The determinations of the Independent Tax Advisor under this
Section 6(b) shall, after due consideration of the Parent’s, Company’s, and the
Executive’s comments with respect to such determinations and the interpretation
and application of this Section 6(b), be final and binding on all parties hereto
absent manifest error. The Parent, Company, and the Executive shall furnish to
the Independent Tax Advisor such information and documents as the Independent
Tax Advisor may reasonably request in order to make the determinations required
under this Section 6(b).


(v)For purposes of this Section 6(b), “Independent Tax Advisor” shall mean a
lawyer with a nationally recognized law firm, a certified public accountant with
a nationally recognized accounting firm, or a compensation consultant with a
nationally recognized actuarial and benefits consulting firm, in each case with
expertise in the area of executive compensation tax law, who shall be selected
by the Company and shall be acceptable to Executive (Executive’s acceptance not
to be unreasonably withheld), and all of whose fees and disbursements shall be
paid by the Company.


(vi)As used in this Agreement, the term “Excise Tax” means, collectively, the
excise tax imposed by Section 4999 of the Code, together with any interest
thereon, any penalties, additions to tax, or additional amounts with respect to
such excise tax, and any interest in respect of such penalties, additions to tax
or additional amounts.


7.Confidential Information.


(a)Company Provided Access to Confidential Information and Company
Relationships. The Company will provide the Executive with access to trade
secret, proprietary and confidential information of the Key Companies,
including, without limitation, information pertaining to the Key Companies':
current and future business plans; corporate opportunities; operations;
acquisition, merger or sale strategies; research and development; production
methods, strategies and forecasts; product and service line development, plans
and strategies; marketing plans, goals and strategies; non-public cost and
pricing structure information, pricing and profit margins, profitability data;
operation and production procedures and results; partners, partnership or other
business arrangements or agreements with third parties; the identities of
customers (including names, addresses and telephone numbers of customers);
customer lists; customer information; customer sales volumes; personnel
information; and technical information relating to the intellectual property and
other equipment products or services of the Key Companies (collectively,
“Confidential Information”). Additionally, the Company will provide to the
Executive, access to, and the opportunity to develop, business relationships
with the Key Companies' customers, clients, vendors and partners, with whom the
Key Companies have developed goodwill and to which the Executive would not
otherwise have access (collectively “Company Relationships”).


9



--------------------------------------------------------------------------------





(b)Value of Confidential Information and Access to Company Relationships; Non-
Disclosure. The Executive acknowledges that the Key Companies' business is
highly competitive and that the Confidential Information and Company
Relationships that the Company promises to provide the Executive are valuable,
special, and unique assets of the Key Companies which the Key Companies use in
their business to obtain a competitive advantage over their competitors which do
not know or use this information. The Executive further acknowledges that
protection of the Confidential Information and Company Relationships against
unauthorized disclosure and use is of critical importance to the Key Companies
in maintaining their competitive position. The Executive hereby agrees that
Executive will not, at any time during or after the Employment Term, without the
Company's prior written consent, for the Executive's own benefit or the benefit
of any third party, disclose, use, communicate or divulge any Confidential
Information, or exploit commercially Company Relationships, except in the
ordinary course of properly performing the Executive's duties for the Company,
unless such Confidential Information becomes public information through no fault
or act of the Executive.


(c)Third-Party Information. The Executive acknowledges that, as a result of the
Executive's employment by the Company, the Executive will have access to, or
knowledge of, confidential business information or trade secrets of third
parties, such as customers, clients, vendors, suppliers, partners, joint
venturers, and the like, of the Key Companies. The Executive agrees to preserve
and protect the confidentiality of such third-party confidential information and
trade secrets to the same extent, and on the same basis, as the Confidential
Information.


(d)Return of Materials. All written or electronic or other data or materials,
records and other documents made by, or coming into the possession of, the
Executive during the Employment Term or thereafter which contain or disclose
Confidential Information and/or Company Relationships shall be and remain the
exclusive property of the Company. At any time upon request by the Company, or
upon termination of the Executive's employment by the Company for any reason
(even without request by the Company), the Executive shall promptly deliver to
the Company, or, with the Company's written consent, destroy, the same and all
copies, derivatives and extracts thereof, in the Executive's possession or
custody (whether prepared by the Executive or others).


(e)Breach of this Section. The Executive understands and agrees that the
restrictions in this Section 7 do not terminate upon the expiration of the
Employment Term. The Executive acknowledges that money damages would not be a
sufficient remedy for any breach of this Section 7 by the Executive, and the
Parent or Company shall be entitled to enforce the provisions of this
Section 7through specific performance and injunctive relief as remedies for such
breach or any threatened breach. Such remedies shall not be deemed the exclusive
remedies for a breach of this Section 7, but shall be in addition to all
remedies available at law or in equity to the Company or Parent.


8.Limitation on Competition.


In order to enforce the Executive's obligations in Section 7, and in
consideration for the promises of the Company in Section 7, which Executive
acknowledges the receipt and sufficiency thereof, Executive hereby agrees that
during his employment and the twelve (12) month period following termination of
his employment:
(a)the Executive shall not, without the Company's prior written consent, for any
Competitive Business (as defined below) which conducts business or operations in
any Competitive Market Area (as defined below):


(i)hold the same or a substantially similar position held by the Executive with
the Company at the time of the Executive's termination of employment from the
Company, or during the immediately preceding twelve (12) months; or


(ii)serve as an officer, director, employee, consultant/contractor or advisor if
serving in such capacity will result in Executive's use or disclosure (actual or
inadvertent) of Confidential Information; or


(iii)be an investor, lender, stockholder, partner, joint venturer, or owner
provided, however, that the Executive may own not more than five (5%) percent of
any class of stock or other securities which is publicly traded on a national
securities exchange or in a recognized over-the-counter market; and


(b)the Executive shall not, directly or indirectly, without the Company's prior
written consent: (i) solicit (other than by way of generalized employment
advertising undertaken in the ordinary course of business) the service of, or
employ or seek to employ, any employee of the Key Companies for the Executive's
own benefit or for the benefit of any person or entity other than the Key
Companies; (ii) entice away any employee of the Key Companies, or in any other
manner induce, encourage, or influence any such employee to leave employment
with the Key Companies; or (iii) engage or employ, or cause any other person or
entity other than the Key Companies to engage or employ, any former employee of
the Key Companies whose termination of


10



--------------------------------------------------------------------------------





employment with the Key Companies occurred less than six (6) months prior to
such employment by the Executive for his own benefit or for the benefit of any
person or entity other than the Key Companies; and


(c)the Executive shall not, directly or indirectly: (i) initiate contact with or
solicit competing business from any customer, supplier or contractor of the Key
Companies, including any prospective customer, supplier or contractor which the
Key Companies is actively pursuing as of the date of the Executive's termination
of employment, provided, however, that the Executive had direct contact or
business dealings with such existing or prospective customer, supplier or
contractor, or about whom the Executive has Confidential Information;
(ii) entice away from the Key Companies any such existing or prospective
customer, supplier or contractor of the Key Companies, or in any other manner
induce, encourage or influence, or attempt to induce, encourage or influence,
any such existing or prospective customer, supplier or contractor of the Key
Companies to divert present or future business away from the Key Companies, to
reduce the amount or volume of current or future business given or provided to
the Key Companies, to terminate or breach any agreement or arrangement with the
Key Companies, or otherwise to cease doing business with the Key Companies; or
(iii) induce, encourage or influence, or attempt to induce, encourage or
influence, any such existing or prospective customer, supplier or contractor of
the Key Companies, not to enter into any agreement or arrangement with the Key
Companies or not to do business with the Key Companies.


As used herein, the term “Competitive Business” shall mean any business engaged
in: (1) Well Servicing and Production Services, which includes rig-based
services (including maintenance, workover and recompletion of existing oil and
gas wells; completion of newly­ drilled wells; plugging and abandonment of
wells); fluid management services (including oilfield transportation and
produced water disposal services); coiled tubing operations; Fishing Services
(including recovery of lost or stuck equipment in a wellbore); and Rental
Services of equipment provided by the Key Companies, or rental of equipment
which perform similar or comparable functions as equipment provided by the Key
Companies; and (2) any other lines of business, products, or services offered
by, engaged in, or conducted by, any of the Key Companies as of the date of the
Executive's termination of employment from the Company; and (3) lines of
business, products, or services if, on the date of the Executive's termination
of employment or within the preceding twelve ( 12) months, the Key Companies
were actively investigating with a view to conducting, or pursuing a plan to
conduct, (and continue to be interested in pursuing such other line of business,
product, or service), provided, however, that the Executive was directly or
indirectly (through the supervision of others) involved with such investigation
or plan, or has Confidential Information about such investigation or plan.
As used herein, the term “Competitive Market Area” shall include any geographic
region productive or thought to be productive of oil, gas or other minerals: (1)
wherein the Key Companies, on the date of the Executive's termination of
employment hereunder, conduct business, or provide or market their products or
services; or (2) wherein as of the date of the Executive's termination of
employment, or within the preceding twelve (12) months, the Key Companies were
actively investigating with a view to conducting, or pursuing a plan to conduct,
business, or to provide, or market, products or services in such geographic
region (and continue to maintain an interest in providing products or services
in that geographic region), provided, however, that the Executive was involved,
directly or indirectly (through the supervision of others) in such investigation
or plan, or the Executive has Confidential Information related to such
investigation or plan.
The Executive agrees and acknowledges that any breach or anticipatory breach by
the Executive of any of the provisions of this Section 8 would cause the Key
Companies irreparable injury not compensable by monetary damages alone and that,
accordingly, in any such event, the Key Companies shall be entitled to
injunctions, both preliminary and permanent, enjoining or restraining such
breach or anticipatory breach without the necessity of showing irreparable
injury (and the Executive hereby consents to the issuance thereof without bond
by a court of competent jurisdiction).


9.Enforceability.


If any provision of this Agreement shall be deemed invalid or unenforceable as
written, this Agreement shall be construed, to the greatest extent possible, or
modified, to the extent allowable by law, in a manner which shall render it
valid and enforceable and any limitation on the scope or duration of any such
provision necessary to make it valid and enforceable shall be deemed to be a
part thereof. No invalidity or unenforceability of any provision contained
herein shall affect any other portion of this Agreement unless the provision
deemed to be so invalid or unenforceable is a material element of this
Agreement, taken as a whole.
10.The Executive's Legal Expenses.


The Company shall pay the Executive's reasonable fees for legal and other
related expenses associated with any disputes arising hereunder or under any
other agreements, arrangements or understandings regarding the Executive's
employment with the Company (including, without limitation, all agreements,
arrangements and understandings regarding bonuses, Equity-Based Incentives,
employee benefits or other compensation issues) if a court of competent
jurisdiction renders a final judgment in favor of the Executive on the issues in
such dispute, from which there is no further right of appeal. If it shall be
determined in such


11



--------------------------------------------------------------------------------





judicial adjudication that the Executive is successful on some of the issues in
such dispute, but not all, then the Executive shall be entitled to receive
reimbursement for a portion of such legal fees and other expenses as shall be
appropriately prorated. For purposes of this Section 10, the phrase “reasonable
fees for legal and other related expenses” shall mean only the reasonable fees
incurred by the Executive for legal and other related expenses, to the extent
and only to the extent to which either (a) the reimbursement or payment of such
fees and expenses by the Company does not constitute “compensation” within the
meaning of that word where it appears in the phrase “a legally binding right
during a taxable year to compensation” in the first sentence of Treas. Reg.
§ 1.409A-1(b)(1); or (b) the reimbursement or payment of such fees and expenses
by the Company is a settlement or award resolving bona fide legal claims based
on wrongful termination, employment discrimination, the Fair Labor Standards
Act, or worker's compensation statutes, including claims under applicable
Federal, state, local, or foreign laws, or for reimbursements or payments of
reasonable attorneys' fees or other reasonable expenses incurred by a service
provider related to such bona fide legal claims described in Treas. Reg.
§ 1.409A-1(b)(10).
11.Notices.


All notices which the Company is required or permitted to give to the Executive
shall be given by registered or certified mail or overnight courier, with a
receipt obtained, addressed to the Executive at his primary residence, or at
such other place as the Executive may from time to time designate in writing, or
by personal delivery to the Executive, or by facsimile to the Executive with
oral confirmation of his receipt and with a copy immediately sent to the
Executive by first class U.S. Mail, and to counsel for the Executive as may be
requested in writing by the Executive from time to time. All notices which the
Executive is required or permitted to give to the Company shall be given by
registered or certified mail or overnight courier, with a receipt obtained,
addressed to the Company at 1301 McKinney, Suite 1800, Houston, Texas 77010, or
at such other address as the Company may from time to time designate in writing,
or by personal delivery to the Chief Executive Officer of the Company, or by
facsimile to the Chief Executive Officer with oral confirmation of his receipt
and with a copy immediately sent to the Chief Executive Officer by first class
U.S. Mail, and to counsel for the Company as may be requested in writing by the
Company. A notice will be deemed given upon personal delivery, the mailing
thereof or delivery to an overnight courier for delivery the next business day,
or the oral confirmation of receipt by facsimile, except for a notice of change
of address, which will not be effective until receipt, and except as otherwise
provided in Section 5(a) hereof.
12.Waivers.


No waiver by either party of any breach or nonperformance of any provision or
obligation of this Agreement shall be deemed to be a waiver of any preceding or
succeeding breach of the same or any other provision of this Agreement. Any
waiver of any provision of this Agreement must be in writing and signed by the
party granting the waiver.
13.Headings; Other Language.


The headings contained in this Agreement are for reference purposes only and
shall in no way affect the meaning or interpretation of this Agreement. In this
Agreement, as the context may require, the singular includes the plural and the
singular, the masculine gender includes both male and female reference, the word
“or” is used in the inclusive sense and the words “including,” “includes,” and
“included” shall not be limiting. As used herein, the term “Subsidiary” shall
mean any corporation or other entity the voting equity of which the Company or
another Subsidiary holds at least fifty percent.
14.Tax Withholding.


The Executive acknowledges and agrees that any or all payments under this
Agreement may be subject to reduction for tax and other required withholdings.
15.Counterparts.


This Agreement may be executed in duplicate counterparts, each of which shall be
deemed to be an original and all of which, taken together, shall constitute one
agreement.
16.Agreement Complete; Amendments.


This Agreement, together with the Exhibits hereto, the agreements referred to
herein, and the instruments, agreements, plans, resolutions and other documents
pursuant to which any Equity-Based Incentives are held (now or in the future) by
the Executive, constitutes the entire agreement of the Parties with respect to
the subject matter hereof and supersedes all prior agreements, written or oral,
with respect thereto. This Agreement may not be amended, supplemented, canceled
or discharged except by a written instrument executed by all of the Parties
hereto, provided, however, that the immediately foregoing provision


12



--------------------------------------------------------------------------------





shall not prohibit the termination of rights and obligations under this
Agreement which termination is made in accordance with the terms of this
Agreement.
17.Benefit of the Successors and Permitted Assigns of the Respective Parties
Hereto.


This Agreement and the rights and obligations hereunder are personal to the
Parties and are not assignable or transferable to any other person, firm or
corporation without the consent of the other party, except as contemplated
hereby; provided, however, in the event of the sale, merger or consolidation of
the Company, whether or not the Company is the surviving or resulting
corporation, the transfer of all or substantially all of the assets of the
Company, or the voluntary or involuntary dissolution of the Company, then the
surviving or resulting corporation or the transferee or transferees of the
Company's assets shall be bound by this Agreement and the Company shall take all
actions necessary to ensure that such corporation, transferee or transferees are
bound by the provisions of this Agreement; and provided, further, this Agreement
shall inure to the benefit of the Executive's estate, heirs, executors,
administrators, personal and legal representatives, distributees, devisees, and
legatees. Notwithstanding the foregoing provisions of this Section 17, the
Company shall not be required to take all actions necessary to ensure that a
buyer, survivor, transferee or transferees of the Company's assets
(“Transferee”) are bound by the provisions of this Agreement and such Transferee
shall not be bound by the obligations of the Company under this Agreement if the
Company shall have (a) paid to the Executive or made provision satisfactory to
the Executive for payment to him of all amounts which are or may become payable
to him hereunder in accordance with the terms hereof and (b) made provision
satisfactory to the Executive for the continuance of all benefits required to be
provided to him in accordance with the terms hereof, in each case as if the
Executive had been terminated without Cause in anticipation of a Change in
Control.
18.Governing Law.


This Agreement will be governed and construed in accordance with the laws of
Texas applicable to agreements made and to be performed entirely within such
state, without giving effect to any choice or conflicts of laws principles which
would cause the application of the domestic substantive laws of any other
jurisdiction.
19.Survival.


The covenants, agreements, representations, warranties and provisions contained
in this Agreement that are intended to survive the termination of the Employment
Term shall so survive such termination.
20.Compliance with Code Section 409A.


(a)The Company and the Executive intend the terms of this Agreement to be in
compliance with Code Section 409A. The Company does not guarantee the tax
treatment or tax consequences associated with any payment or benefit, including,
but not limited to, consequences related to Code Section 409A. To the maximum
extent permissible, any ambiguous terms of this Agreement shall be interpreted
in a manner that avoids a violation of Code Section 409A.


(b)Notwithstanding any provision of this Agreement, if the payment of any amount
under this Agreement would cause an amount to be included in the Executive's
taxable income under Code Section 409A because the timing of such payment is not
delayed as provided in Code Section 409A(a)(2)(B), then any such payment that
the Executive would otherwise be entitled to during the first six months
following the date of the Executive's Separation From Service shall be
accumulated and paid on the date that is six months after the date of the
Executive's Separation From Service (or if such payment date does not fall on a
business day of the Company, the next following business day of the Company), or
such earlier date upon which such amount can be paid without causing any amount
to be included in the Executive's taxable income under Code Section 409A.


(c)If the Executive believes he is entitled to a payment or benefit pursuant to
the terms of this Agreement (or any other arrangement between the Company and
the Executive) that was not timely paid or provided, and such payment or benefit
is considered deferred compensation subject to the requirements of Code
Section 409A, the Executive acknowledges that to avoid an additional tax on such
payment or benefit pursuant to the provisions of Code Section 409A, the
Executive must make a reasonable, good faith effort to collect such payment or
benefit no later than ninety (90) days after the latest date upon which the
payment could have been timely made or benefit timely provided without violating
Code Section 409A, and if not paid or provided, must take further enforcement
measures within one hundred eighty (180) days after such latest date.


(d)Neither the Company nor the Executive, individually or in combination, may
accelerate any payment or benefit that is subject to Code Section 409A, except
in compliance with Code Section 409A and the provisions of this Agreement, and
no amount that is subject to Code Section 409A shall be paid prior to the
earliest date on which it may be paid without violating Code Section 409A.


13



--------------------------------------------------------------------------------





(e)For purposes of applying the provisions of Code Section 409A to this
Agreement, each separately identified amount to which the Executive is entitled
under this Agreement shall be treated as a separate payment. In addition, to the
extent permissible under Code Section 409A, any series of installment payments
under this Agreement shall be treated as a right to a series of separate
payments. Whenever a payment under this Agreement specifies a payment period
with reference to a number of days, the actual date of payment within the
specified period shall be within the sole discretion of the Company.


(f)The following rules shall apply to any payment under this Agreement which is
treated as a “reimbursement payment” under Code Section 409A: (i) the amount
eligible for reimbursement in one calendar year shall not limit the available
reimbursements for any other calendar year; (ii) the Executive shall file a
claim for all reimbursement payments not later than thirty (30) days following
the end of the calendar year during which the expenses were incurred; (iii) the
Company shall make such reimbursement payments not later than the end of the
calendar year following the calendar year during which the expenses were
incurred; and (iv) the Executive's right to such reimbursement payments shall
not be subject to liquidation or exchange for any other payment or benefit.


(g)The terms of this Agreement shall be construed and administered in a manner
calculated to avoid the inclusion of any amount in Executive's gross income
under Code Section 409A, and any provisions regarding the timing of payments
shall have an effective date of August 1, 2005, as required by Code
Section 409A.




14



--------------------------------------------------------------------------------





The Company and the Executive each acknowledge and agree that this Agreement has
been reviewed and negotiated by such party and its or his counsel, who have
contributed to its revision, and the normal rule of construction, to the effect
that any ambiguities are resolved against the drafting party, shall not be
employed in the interpretation of it.
IN WITNESS WHEREOF, the Parties have executed this Agreement, this 25th day of
April, 2016.
THE PARENT:


KEY ENERGY SERVICES, INC.


By:
/s/ Scott P. Miller
 
Scott P. Miller
 
Sr. Vice President, Operational Service and Chief Administrative Officer







THE COMPANY:


KEY ENERGY SERVICES, LLC


By:
/s/ Scott P. Miller
 
Scott P. Miller
 
Sr. Vice President, Operational Service and Chief Administrative Officer







THE EXECUTIVE




 
/s/ Robert Drummond
 
Robert Drummond
















15



--------------------------------------------------------------------------------





EXHIBIT A
Company Paid Coverages


1.    Executive Health Reimbursement Plan. Out-of-pocket costs that would
otherwise be payable by Executive with respect to medical and dental expenses
for Executive and Executive's covered dependents, shall be reimbursed under the
terms of, and subject to all applicable limitations set forth in, the Company's
Executive Health Reimbursement Plan, as that may be amended from time to time.
2.    Long Term Disability Insurance. Salary continuation benefit for total
disability. Benefit commences with ninetieth day of disability and continues to
a maximum of age sixty-five. Annual maximum benefit shall be 60% of the Base
Salary. Coverage offered only while employed.
3.    Director and Officer Liability Insurance, during the Employment Term.
4.    Voluntary annual physicals at the Executive's option, during the
Employment Term, with a report by the examining physician, if requested, to the
Board regarding the Executive's ability to perform job related functions.









--------------------------------------------------------------------------------





EXHIBIT B
Definition of “Change in Control” of the Parent


The occurrence of any of the following shall constitute a “Change in Control” of
Key Energy Services, Inc. (referred to herein in Exhibit B as the “Parent”):
(a)    If any person (as defined in Section 3(a)(9) of the Securities Exchange
Act of 1934, as from time to time in effect (the “Exchange Act”), or any
successor provision), other than the Parent, becomes the beneficial owner
directly or indirectly of more than fifty percent (50%) of the outstanding
Common Stock of the Parent, determined in accordance with Rule 13d-3 under the
Exchange Act (or any successor provision), or otherwise becomes entitled to vote
more than fifty percent (50%) of the voting power entitled to be cast at
elections for directors (“Voting Power”) of the Parent;
(b)    If the Parent is subject to the reporting requirements of Sections 13 or
15(d) (or any successor provision) of the Exchange Act, and any person (as
defined in Section 3(a)(9) of the Exchange Act, or any successor provision),
other than the Parent, purchases shares pursuant to a tender offer or exchange
offer to acquire Common Stock of the Parent (or securities convertible into or
exchangeable for or exercisable for Common Stock) for cash, securities or any
other consideration, if after consummation of the offer, the person in question
is the beneficial owner, directly or indirectly, of more than fifty percent
(50%) of the outstanding Common Stock of the Parent, determined in accordance
with Rule 13d-3 under the Exchange Act (or any successor provision);
(c)    If the stockholders or the Board approve any consolidation or merger of
the Parent (i) in which the Parent is not the continuing or surviving
corporation unless such merger is with a Subsidiary at least fifty percent (50%)
of the Voting Power of which is held by the Parent or (ii) pursuant to which the
holders of the Parent's shares of Common Stock immediately prior to such merger
or consolidation would not be the holders immediately after such merger or
consolidation of at least a majority of the voting power of the Parent;
(d)    The stockholders or the Board shall have approved any sale, lease,
exchange or other transfer (in one transaction or a series of transactions) of
all or substantially all of the assets of the Parent;
(e)    Upon the election of one or more new directors of the Parent, a majority
of the directors holding office, including the newly elected directors, were not
nominated as candidates by a majority of the directors in office immediately
before such election.
As used in this definition of “Change in Control,” “Common Stock” means the
Common Stock, or if changed, the capital stock of the Parent as it shall be
constituted from time to time entitling the holders thereof to share generally
in the distribution of all assets available for distribution to the Parent's
stockholders after the distribution to any holders of capital stock with
preferential rights.









--------------------------------------------------------------------------------





EXHIBIT C
SEVERANCE AGREEMENT AND GENERAL RELEASE


This Severance Agreement and General Release (“Agreement and Release”) is made
and entered into by Robert Drummond (“Executive”), Key Energy Services, Inc.
(“Parent”) and Key Energy Services, LLC (“Employer”);


WHEREAS, Executive entered into an Employment Agreement on ____________, with
the Parent and the Employer (the “Employment Agreement”);


WHEREAS, Executive served as the Parent’s President and Chief Operating Officer
since ___________;


WHEREAS, Employer has decided based on its knowledge as of the Notice Date, to
terminate Executive’s employment for reasons “Other than for Cause” pursuant to
Section 5(a) of the Employment Agreement;
    
WHEREAS, on ____________ (the “Notice Date”), Parent and Employer gave Executive
ninety (90) days’ notice of his termination, in accordance with Section 5(a) of
the Employment Agreement (“Notice Period”), and the termination will become
effective on ___________ (the “Termination Date”);


WHEREAS, in accordance with Section 5(a) of the Employment Agreement, during the
Notice Period, the Employer reserves the right to convert the termination to a
“Cause” termination (as defined in the Employment Agreement), subject to the
procedural safeguards specified in the Employment Agreement, and such
termination will render this Agreement and Release null and void;


WHEREAS, Executive will be deemed to have resigned from all positions as an
officer of Parent and any of its subsidiaries or affiliates as of the Notice
Date;


WHEREAS, the Parent’s Chief Executive Officer will direct Executive’s services
to Employer during the Notice Period;    


WHEREAS, Executive’s base salary on the date this Agreement and Release was
given to Executive was $______________;


WHEREAS, Executive was eligible during his employment to participate in all of
Employer’s cash performance compensation plans (collectively, the “Performance
Cash Compensation Plans”);


WHEREAS, Executive was eligible during his employment to participate in awards
of stock options, restricted stock, deferred stock, stock appreciation rights
and other equity-based incentives (collectively, “Equity-Based Incentives”)
under the terms of the 2007 Equity Cash and Incentive Plan, 2009 Equity Cash and
Incentive Plan, and 2012 Equity Cash and Incentive Plans (collectively referred
to herein as the “Equity Cash and Incentive Plans”);
WHEREAS, in consideration of the mutual promises set forth in this Agreement and
Release, Executive and Employer agree as follows:


1.    Payment by Employer. As consideration for signing, and not revoking, this
Agreement and Release, Employer agrees to pay Executive the gross amount of
$____________.00 (“Severance Compensation”). The Severance Compensation will be
payable in twenty-four (24) substantially equal monthly installments (“Severance
Period”) commencing at the end of the calendar month in which the Termination
Date occurs.


2.    Release by Executive. In consideration of the Severance Compensation paid
to Executive as described in this Agreement and Release, and in lieu of any
other benefits, as a full and final settlement, Executive releases and
discharges Employer and Parent and all of Employer’s and Parent’s past, present
and future officers, directors, principals, agents, employees, investors,
attorneys, shareholders, founders, administrators, divisions, subsidiaries,
parents, holding companies, affiliates, predecessors, successors, predecessors,
assigns, insurers, compensation and benefit plans and administrators, trustees,
fiduciaries, and insurers of such compensation and benefit plans, from any and
all claims and causes of action (except for claims arising specifically from a
breach of this Agreement and Release), whether known or unknown, arising out of
or related to Executive’s employment with Employer, and any other events or
transactions involving Employer or Parent which precede the date of this
Agreement and Release. The entities released in the foregoing sentence shall be
referred to collectively as the “Released Parties.” The claims and causes of
action released by Executive include, but are not limited to, the following:
contract claims; claims for salary, benefits, bonuses, stocks, severance pay,
commissions, or vacation pay; claims or causes of action pertaining to any and
all negligence and




--------------------------------------------------------------------------------





tort claims; all matters in law, in equity, or pursuant to statute, including
damages, attorney’s fees, costs and expenses; and, without limiting the
generality of the foregoing, to all claims arising under the Age Discrimination
in Employment Act as amended; the Older Workers’ Benefit Protection Act; Title
VII of the Civil Rights Act of 1964, as amended; the Civil Rights Act of 1991;
the Americans with Disabilities Act; 42 U.S.C. § 1981; the Employee Retirement
Income Security Act; Genetic Information Nondiscrimination Act; Chapter 21 et
seq. of the Texas Labor Code; or any other federal, state, or local law,
statute, or ordinance affecting Executive’s employment with Employer; claims
arising pursuant to any law, statute, ordinance, rule or regulation, including,
but not limited to, the previously mentioned federal law claims and claims under
state law; and any and all other claims that were ever made the basis of, or
could have been made the basis of, any claims against the Released Parties in
any legal proceeding.


This Agreement and Release does not apply to any claims or rights that may arise
after the date that Executive signs this Agreement and Release, to vested rights
under Employer’s employee benefit plans, if any, and as applicable, or to claims
that the controlling law clearly states may not be released.


Nothing in this Agreement and Release generally prevents Executive from filing a
charge or complaint with or from participating in an investigation or proceeding
conducted by the Equal Employment Opportunity Commission (“EEOC”), National
Labor Relations Board (“NLRB”), or any other federal, state, or local agency
charged with the enforcement of any employment laws. Despite this, by signing
this Agreement and Release, Executive is waiving his right to monetary recovery
based on claims asserted in such a charge or complaint.


3.    Age Discrimination in Employment Act and Older Workers’ Benefit Protection
Act Release.


ADDITIONALLY, THIS AGREEMENT AND RELEASE SPECIFICALLY WAIVES ALL OF EXECUTIVE’S
RIGHTS AND CLAIMS ARISING UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967
(29 U.S.C. § 621 et seq.), AS AMENDED, AND THE OLDER WORKERS’ BENEFIT PROTECTION
ACT, AS AMENDED. IN CONNECTION WITH THIS WAIVER, Executive acknowledges and
agrees to the following:


(a)    I am waiving rights or claims under the Age Discrimination in Employment
Act in exchange for consideration that is in addition to anything of value to
which I already am entitled.


(b)    I have had ample opportunity to consult with an attorney prior to
executing this Agreement and Release. Employer advised me and encouraged me in
writing herein to consult with an attorney prior to signing this Agreement and
Release.


(c)    I have carefully read and fully understand all of the provisions and
effects of this Agreement and Release and I knowingly and voluntarily (of my own
free will) entered into all of the terms set forth in this Agreement and
Release.


(d)    I knowingly and voluntarily intend to be legally bound by all of the
terms set forth in this Agreement and Release.


(e)    I relied solely and completely upon my own judgment or the advice of my
attorney in entering into this Agreement and Release.


(f)    I further understand that I have been given at least twenty-one (21) days
to consider the terms of this Agreement and Release before signing it. The
parties agree, however, that any changes to the terms or conditions of this
Agreement and Release (whether material or immaterial) will not restart the
running of the twenty-one (21) day period.


(g)    If I sign this Agreement and Release prior to the end of the twenty-one
(21) day time period, I certify that, in accordance with 29 CFR § 1625.22(e)(6),
I knowingly and voluntarily decided to sign the Agreement and Release after
considering it less than twenty-one (21) days and my decision to do so was not
induced by the Released Parties through fraud, misrepresentation, or a threat to
withdraw or alter the offer prior to the expiration of the twenty-one (21) day
time period. I have not been asked by the Released Parties to shorten my time
period for consideration of whether to sign this Agreement and Release. If I
decide to sign this Agreement and Release prior to the end of the twenty-one
(21) day time period, the Released Parties may expedite the processing of
benefits provided to me in exchange for signing this Agreement and Release.


(h)    I understand that I may change my mind and revoke this Agreement and
Release at any time within seven (7) days after I sign it by sending notice of
revocation to the attention of Katherine I. Hargis, Vice President, Chief Legal
Officer, and Secretary by fax and certified mail, return receipt requested, to
Key Energy Services, Inc., 1301 McKinney, Suite 1800, Houston, Texas 77010
facsimile: 713.651.4559. I understand that this Agreement and Release shall not
become effective or enforceable until after the seven (7) day revocation period
has expired and that the earliest I will receive benefits would be the eighth
(8th) day after I sign this Agreement and Release.




--------------------------------------------------------------------------------







(i)    I understand that following the seven (7) day revocation period, this
Agreement and Release will be final and binding. I promise that I will not
pursue any claim that I have settled by this Agreement and Release. If I break
this promise, I agree to pay all of the Released Parties’ costs and expenses
(including reasonable attorney’s fees) related to the defense of any claims
except this promise not to sue does not apply to claims that I may have under
the Older Workers’ Benefit Protection Act and the Age Discrimination in
Employment Act. Although I am releasing claims that I may have under the Older
Workers’ Benefit Protection Act and the Age Discrimination in Employment Act, I
understand that I may challenge the knowing and voluntary nature of this
Agreement and Release under the Older Workers’ Benefit Protection Act and the
Age Discrimination in Employment Act before a court, the EEOC, the NLRB, or any
other federal, state, or local agency charged with the enforcement of any
employment laws. I understand, however, that if I pursue a claim against the
Released Parties under the Older Workers’ Benefit Protection Act and/or the Age
Discrimination in Employment Act, a court has the discretion to determine
whether the Released Parties are entitled to restitution, recoupment, or set off
(hereinafter “reduction”) against a monetary award obtained by me in the court
proceedings. A reduction never can exceed the amount I recover, or the
consideration I received for signing this Agreement and Release, whichever is
less. I also recognize that the Released Parties may be entitled to recover
costs and attorneys’ fees incurred by them as specifically authorized under
applicable law.


(j)    I am, through this Agreement and Release, releasing the Released Parties
from any and all claims I may have against the Released Parties, relating to my
employment and separation, including claims arising under the Age Discrimination
in Employment Act of 1967 (29 U.S.C. § 6721, et seq.). My initials below,
following the present paragraph of this Agreement and Release, evidence my
understanding and voluntary waiver of all claims against the Released Parties,
including, but not limited to, those pursuant to the Age Discrimination in
Employment Act, the Texas Labor Code, and the Older Workers’ Benefit Protection
Act.


Initials: ____________________
        
4.    Acknowledgments. Executive acknowledges and agrees that he has received
all compensation due to him as a result of services performed for the Employer
including, but not limited to, all base salary payments through the Termination
Date; all wages; any prior fiscal year bonuses earned, but not paid; any gross
up payments that were due; fringe benefits; payments under all group insurance
plans; accrued but unused vacation/paid time off; housing allowances; relocation
costs; interest; severance; reimbursable expenses; payments under the
Performance Cash Compensation Plans; payments under the Equity-Based Incentives;
stock; stock options; vesting; and any and all other benefits and compensation
due to Executive. Executive further acknowledges that he has reported to the
Employer any and all work-related injuries incurred by him during his employment
with Employer. Executive also acknowledges that he has been properly provided
any leave of absence because of his health condition, a family member’s health
condition, or workplace injury, and has not been subjected to any improper
treatment, conduct, retaliation, or actions due to a request for or taking such
leave.


5.    Clawback Provision. If the Employer, during the Notice Period, converts
the termination to “Cause,” as defined in the Employment Agreement, Executive
shall repay to the Employer the amount of Severance Compensation the Employer
paid to Executive from the Termination Date through the date on which the
Employer determined that Executive engaged in conduct that constitutes Cause. 
In addition, if Severance Compensation has not been paid in full as of the date
it is determined that Executive has engaged in conduct that constitutes Cause,
no further Severance Compensation shall be due to Executive after such date.  If
any repayment is due the Employer, Executive agrees that the amount of the
refund due is payable in full immediately via personal check. Executive further
agrees, subject to the requirements of applicable law, to permit the Employer to
deduct any amount due to the Employer pursuant to this paragraph from any monies
or benefits due to Executive, including wages, bonuses, reimbursements or
expenses, and any remaining amounts following such deductions are Executive’s
responsibility, payable via personal check. 
If the Employer brings any action or proceeding to enforce any provision of this
paragraph and the Employer prevails in such action or proceeding, Executive
agrees to pay all costs of collection, and litigation, together with reasonable
attorneys’ fees and interest at the highest rate permitted by applicable law. If
Executive prevails in such action or proceeding, the Employer agrees to pay all
costs of litigation together with reasonable attorneys’ fees and interest at the
highest rate permitted by applicable law.


6.    No Filing of Lawsuit or Other Claims. Executive agrees, promises and
covenants that neither he, nor any person, organization, or other entity acting
on his behalf, has or will file a lawsuit, charge, claim, sue, cause or permit
to be filed, charged or claimed, or participate as a party in any action for
damages against any of the Released Parties involving any matter occurring in
the past up to the date of this Agreement and Release or involving any claims,
demands, causes of action, obligations, damages or liabilities which are the
subject of this Agreement and Release.
    
7.    Confidentiality of Agreement and Release. Executive agrees that he shall
keep the existence and terms of this Agreement and Release and the amount of
Severance Compensation confidential and that he will not disclose, directly or




--------------------------------------------------------------------------------





indirectly, such terms to third persons, except that Executive may disclose the
terms of this Agreement and Release to his legal advisors and/or spouse, and as
to all such persons the disclosure must be made with the condition that the
persons receiving such information maintain the information in strict
confidence. Executive specifically agrees not to disclose the terms of this
Agreement and Release to any present or former employees or contractors of the
Released Parties. Executive agrees to make no comment, either generally or
specifically, regarding the amount or other terms of the Agreement and Release.
Nothing in this paragraph is intended to preclude the parties from disclosing
the existence and terms of this Agreement and Release as necessary to enforce
its terms or in connection with a claim for breach of this Agreement and
Release.
8.    Non-Disparagement.     Executive agrees not to commit any act or make any
statement that is, or could reasonably be interpreted as, detrimental to the
business, reputation, or good will of the Released Parties including disparaging
or embarrassing the Released Parties or their officers, directors, agents,
and/or other personnel or employees. Such acts or statements will be considered
“Detrimental Activity” as that term is defined in the Equity and Cash Incentive
Plans and may result in the cancellation and rescission of Awards under the
Equity and Cash Incentive Plans.
9.    No Adverse Cooperation.    Executive agrees not to act in any manner that
might damage the business of Released Parties. Executive further agrees that he
will not knowingly encourage, counsel, or assist any attorneys or their clients
in the presentation or prosecution of any disputes, differences, grievances,
claims, charges or complaints by any third party against any of the Released
Parties unless under a subpoena or other court order to do so. Executive agrees
both to immediately notify Employer upon receipt of any such subpoena or court
order, and to furnish, within three business days of its receipt, a copy of such
subpoena or other court order to Employer. If approached by anyone for counsel
or assistance in the presentation or prosecution of any disputes, differences,
grievances, claims, charges or complaints against any of the Released Parties,
Executive shall state no more than that he cannot provide counsel or assistance.


10.    Entire Agreement. The Parties agree that this Agreement and Release may
not be modified, altered, or changed except by a written agreement signed by
both Executive and a duly authorized representative of Employer. Executive and
Employer acknowledge that this Agreement and Release constitutes the entire
agreement between them and supersedes all prior written and oral agreements
aside from Sections 7 and 8 of the Employment Agreement. Executive reaffirms and
agrees that for the twelve (12) month time period, during which he is receiving
Severance Compensation from Employer, he shall not, without Employer’s prior or
written consent, participate or engage in any of the prohibited conduct
specified in Section 8(a), 7(b), or 7(c) of the Employment Agreement. Executive
further reaffirms and agrees that he shall not, at any time, except with
Employer’s prior written consent, disclose, communicate, or divulge any
Confidential Information as set forth in Section 7 of the Employment Agreement.
If any provision of this Agreement and Release is held to be invalid, the
remaining provisions shall not be affected.
11.    Return of Property.    Executive acknowledges that his signature below
constitutes his certification that he has delivered to Employer all documents
and other items in his possession or custody (whether prepared by Executive or
otherwise) that Executive obtained from the Employer companies or their
customers, suppliers, or contractors during his employment and which relate to
the past, present, or anticipated business and affairs of the Key companies
including, without any limitation, any Confidential Information (as that term is
defined in Section 8 of the Employment Agreement).
12.    Governing Law. This Agreement and Release shall be governed by the laws
of the State of Texas. The Parties also agree that the state and federal courts
located in the State of Texas shall have personal jurisdiction over them to hear
all disputes arising under this Agreement and Release.
13.    Cooperation with Employer. Executive agrees to cooperate, at the
reasonable request of Employer, in the defense and/or prosecution of any
charges, claims, investigations (internal or external), administrative
proceedings, and/or lawsuits relating to matters occurring during Executive’s
period of employment, and to make himself reasonably available upon request for
interviews by the Parent and/or its outside counsel as necessary to accomplish
this requirement. Employer agrees to reimburse Executive for travel costs and
reasonable incidental expenses incurred in connection with such cooperation.
Executive acknowledges that any legal fees incurred in connection with such
cooperation will be governed by the advancement and indemnification provisions
of the Parent’s Directors’ and Officers’ insurance policy, the Parent’s charter
documents, and Maryland law.
14.    Counterparts.    This Agreement and Release may be executed in
counterparts and by facsimile or email (pdf), and each counterpart, facsimile,
or email shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.


[SIGNATURE PAGE FOLLOWS]






--------------------------------------------------------------------------------







ROBERT DRUMMOND indicates his acceptance by signing below:
                        
 
/s/ Robert Drummond
Date:
April 25, 2016

KEY ENERGY SERVICES, INC. indicates its acceptance by signing below:
                        
By:
/s/ Scott P. Miller
Date:
April 25, 2016

KEY ENERGY SERVICES, LLC indicates its acceptance by signing below:        
                        
By:
/s/ Scott P. Miller
Date:
April 25, 2016







